TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00188-CR



                                     Paul B. Galvan, Appellant

                                                    v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
       NO. 83-002-K, THE HONORABLE JOHN R. CARTER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                In 1983, appellant Paul B. Galvan was convicted of injury to a child and sentenced

to 50 years’ imprisonment. In 1985, this Court affirmed his conviction on appeal. Galvan v. State,

699 S.W.2d 663, 672 (Tex. App.—Austin 1985, writ ref’d). On March 17, 2014, appellant filed a

notice of appeal purporting to appeal “said conviction.”1 On June 6, 2014, a clerk’s record was filed.

                On June 10, 2014, we notified appellant that we found no appealable judgment or

order in the record. We requested a written response from appellant, identifying a judgment or

appealable order and explaining how we have jurisdiction over this appeal, and advised appellant

that the failure to file a response would result in the dismissal of this appeal for lack of jurisdiction.

No response has been filed.




        1
         A document entitled Judgment Granting Change of Venue, filed January 3, 1983,
accompanied the notice of appeal.
               Finding no appealable judgment or order in the record, we dismiss this appeal for

want of jurisdiction.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 9, 2014

Do Not Publish




                                               2